DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species IIA, claims 5-9, 13 and 14, in the reply filed on July 12, 2022 is acknowledged.  The traversal is on the following ground(s):
The Species IIA, IIB and IIC are not mutually exclusive.
The Examiner has not shown undue burden in examining all of the elected claims 5-14.

This is not found persuasive because:
Applicant points to paragraphs 0076-0081 as describing a closing condition of the drain valve based on a reduction rate of pressure at an anode side of the fuel cell stack.  It is noted that in paragraph 0076, this description begins, “[a]s one embodiment…”.  
Applicant then points to paragraphs 0082-0083 as describing a closing condition of the drain valve based on a reduction amount of the pressure at the anode side with respect to a target pressure.  It is noted that in paragraph 0082, this description begins “[a]s another embodiment…”.
Applicant finally points to paragraphs 0084-0085 as describing a closing condition of the drain valve based on a time elapsed after the drain valve was opened.  It is noted that in paragraph 0084, this description begins, “[a]s still another embodiment…”.
It is thus clear that each of these closing conditions is established as a distinct embodiment of the claimed invention, and there is point in the instant specification in which these embodiments are contemplated as being used together.  As such, they are mutually exclusive in the context of the instant invention.
B)	The examination of all of the closing conditions of Species IIA, IIB and IIC would place an undue burden on the Examiner because the different closing conditions would require a different field of search, and prior art which is applicable to one of the closing conditions would not be likely to be applicable to the other closing conditions.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (hereinafter “Cho”) (KR 10-2010-0058867 A, cited by Applicant; see English machine translation) in view of Schmalzriedt et al. (hereinafter “Schmalzriedt”) (DE 10 2011 119 307 A1).
Regarding claims 5-9, Cho teaches a method for controlling the discharge of condensate in a water trap of a battery system, the method comprising the following steps: 
providing a current integrated value calculation step of accumulating a current generated according to operation of a fuel cell stack (estimating a reaction amount of fuel in a fuel cell stack); 
comparing the current integration value with a preset current integration threshold value; 
opening a drain valve when the integrated current value is greater than the current integration threshold value (where the estimated reaction amount is equal to or greater than a predetermined reaction amount) to discharge condensed water from the water trap (controlling a drain valve to be opened) (see paragraph 4).
Cho teaches controlling the drain valve to be closed after being opened only for a preset opening time or controlling the drain valve to be closed when a water level in the water trap is sensed by a lowest water sensor (see paragraph 4).
Cho is silent, however, as to controlling the drain valve to be closed on the basis of a state of supplying fuel to the fuel cell stack.
Schmalzriedt teaches a fuel cell system comprising an anode circuit which includes a recirculation line 8 (fuel supply line) and a water separator 10 communicating with a discharge valve 11 (see paragraph 22).  A pressure detected by a pressure sensor 15 or its change over time in the anode circuit may be used to detect whether a discharge valve 11 is open or closed (see paragraph 25).  This determination can then be used for actuating the discharge valve 11 (see paragraph 26).  
Since liquid is typically incompressible, the pressure gradient is immediately associated with the flow rate of liquid through the discharge valve 11. Due to the compressibility of gas and the anode circuit under an overpressure, the pressure drops significantly more at the moment when only gas still passes through the discharge valve 11, since an expansion of the gas occurs in addition to the outflow. This timing may be detected and used to drive the discharge valve 11 such that only a minimum amount of hydrogen is discharged (controlling the drain valve to be closed on the basis of a state of supplying fuel to the fuel cell stack; pressure at an anode side of the fuel cell stack is decreased by a predetermined reduction rate or more) (see paragraph 27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have closed the drain valve of Cho by utilizing the change of pressure over time as measured by a pressure sensor as taught by Schmalzriedt because Schmalzriedt teaches it is thereby possible to discharge only a minimum amount of hydrogen (see 
Regarding claim 9, Schmalzriedt teaches that an operating guide is provided which provides a regulation of the anode circuit in which the pressure in the anode circuit is regulated to a constant value (equal to or greater than a target pressure set according to a required power generation amount of the fuel cell) by way of a pressure regulating valve 17 (see paragraph 28).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Schmalzriedt as applied to claims 5-9 above, and further in view of Ban et al. (hereinafter “Ban”) (KR 10-2015-0073661 A; see English machine translation).
Regarding claim 13, Lee and Schmalzriedt are silent as to estimating a fuel drainage amount drained through an outlet of the water trap.
Ban teaches a hydrogen concentration device 200 including a fuel cell stack 201, a reservoir 250 for storing condensed water and/or hydrogen discharged from the fuel cell stack 201, a condensate drain valve 253 for discharging the condensed water, a purge valve 240 for discharging impurities from the fuel cell stack 201, and a hydrogen concentration sensor 251 for measuring the concentration of hydrogen in the condensate reservoir 250 (fuel drainage amount) (see paragraph 38).  The controller 210 estimates the condensate state and/or the impurity state using the measured hydrogen concentration, and opens and closes the condensate drain valve 253 and/or the purge valve 240 according to the estimated condensate state and/or the impurity state (control purge for draining a gas of the fuel supply line to an outside on the basis of the estimated fuel drainage amount) (see paragraph 46).  The state of the condensed water may be a full water level (FULL) or a low water level (NOT FULL) according to a preset reference range of the hydrogen concentration (see paragraph 18).  In addition, the impurity state may be any one of Good, Not good, and Not available according to a preset reference range of hydrogen concentration (see paragraph 19).  Thus, when the water level is NOT FULL and the impurity state is NOT GOOD, the drain valve 253 may be closed while the purge valve 240 may be opened.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the hydrogen concentration device of Ban to the fuel cell stack of Lee in order to precisely control the discharge of hydrogen and simultaneously measure the hydrogen concentration to perform an anode purge of the fuel cell stack (see paragraph 13).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Schmalzriedt and Ban as applied to claim 13 above, and further in view of Umayahara et al. (hereinafter “Umayahara”) (WO 2005/091397 A2).
Regarding claim 14, Ban uses a hydrogen sensor for measuring the concentration of hydrogen in the condensate reservoir. Ban is thus silent as to determining a difference between a pressure at an anode side of the fuel cell stack and an external pressure.
Umayahara teaches a fuel cell system in which a value is obtained which indicates an amount of decrease in the pressure in a gas/liquid separation device from when a discharge valve 16 is opened, and the amount of discharged fuel gas is estimated based on the integral value obtained by integrating the amount of decrease in the pressure with respect to time from when the discharge valve 16 is opened (see paragraph 50).  It is thus possible to accurately estimate the amount of fuel gas discharged from when the discharge valve 16 is opened without being affected by the amount of water accumulated in the gas/liquid separation device 12. In addition, it is possible to accurately estimate the amount of discharged fuel gas without using an expensive sensor such as a flow amount sensor (see paragraph 51).  The decrease in pressure may be compared to a reference value obtained from a map using the pressure difference between the pressure at a portion upstream of the discharge valve 16 (pressure at an anode side of the fuel cell stack) and the pressure at a portion downstream of the discharge valve 16 (external pressure) as a parameter value (see paragraphs 55 and 59).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/           Primary Examiner, Art Unit 1727